I dissent.
I concur in much of what is said in Mr. Justice Pratt's dissenting opinion but in view of the fact that I also dissent from the second proposition discussed in the prevailing opinion, I prefer to state my views.
On March 7, 1892, the United States Government issued a patent to 145 acres of land as the Consolidated Marble Placer Mining Claim. This 145 acre tract is one of the two particular pieces of property involved in this litigation. Title thereto subsequently passed to the Plaintiff, Crystal Lime  Cement Company. The authorities are generally to the effect that the issuance of a patent to mining property by the Federal Government is conclusive evidence of *Page 332 
the character of the real property at the time of patent. While there may be some exceptions to this rule in certain taxation matters, I am of the opinion that we cannot go behind the character of the land as evidenced by the patent unless we are clearly convinced that the owners have, by subsequent use, changed its nature. If we, therefore, start with the proposition that the 145 acre tract of land was mining property on the date the patent was issued, the trial court could not make a finding of a change in character on the date of the assessment unless defendants introduced evidence showing a change prior to that time. A search of the record indicates a lack of evidence to indicate any change in the character of the land from the date of patent until the time of trial. There is some evidence that in recent years mining activity has not been observed and that sunflowers have been seeded and are now growing on the property, but, in my opinion, this is not sufficient to overcome the presumption that arises from the original patent. In view of the absence of evidence the only conclusion the lower court could reach was that the 145 acre tract of land was mining property which, under the provisions of Section 80-5-3, U.C.A. 1943, the State Tax Commission was required to assess. As shown in the prevailing opinion the assessment was made by the county assessor, and such being the case, he had no right or authority to set the valuation and the assessment was a nullity.
The prevailing opinion cites a number of cases holding that a tax title purchaser is entitled to be reimbursed when a valid tax has been imposed upon the property but the sale is irregular. This court has affirmed and reaffirmed this rule, but the present action involves a separate and different principle. Here we have a situation where no valid assessment was levied.
Section 80-10-3, U.C.A. 1943, is as follows:
"Every tax upon real property is a lien against the propertyassessed; and every tax due upon improvements upon real estate assessed to others than the owner of the real estate is a lien upon *Page 333 
the land and improvements; which several liens attach as of the 1st day in January of each year." (Italics added.)
In cases where we have granted reimbursement to the purchaser, the property has been assessed and a tax lien has existed against the property. When a tax lien is impressed on the property and the tax title purchaser pays off the incumbrance, we have permitted reimbursement because the property has been relieved of the lien and the owner of the property has been benefited by the payment. In Burton v. Hoover et al., 93 Utah 498,74 P.2d 652; we said:
"For the reason stated, the judgment in favor of defendants is reversed, but as the plaintiff has invoked the aid of a court of equity to vacate the tax deeds, he must do equity, and at leastto the extent to which the attempted purchase by defendants hasrelieved his property of liens, he must, as a condition toobtaining such relief, reimburse the defendants, together with interest on such amount at the legal rate from the date of payment until repaid." (Italics added.)
I have been unable to find any case in which this court has passed on the right of a purchaser of a tax sale to reimbursement for payments made to the county when an assessment has not been levied by the appropriate state agency. A reading of our statutes would indicate that there is no lien until such time as a valid assessment has been made. Other jurisdictions have passed on this question and have held that if the assessment is made by someone other than the agency designated by statute, the assessment is void, and no valid lien exists against the property. Cooley on Taxation, 4th Ed., Vol. 3, Sec. 1045, states the general rule to be:
"An assessment, when taxes are to be levied upon a valuation, is obviously indispensable. It is required as the first step in the proceedings against individual subjects of taxation, and is the foundation of all which follow it. Without an assessmentthey have no support, and are nullities. The assessment is,therefore, the most important of all the proceedings in taxation,and the provisions to insure its accomplishing its office arecommonly very full and particular. If there is no validassessment, a tax sale of lands is a nullity. *Page 334 
A want of assessment is not a mere irregularity remedied by a curative statute." (Italics added.)
The same author discusses the question of who may assess and in Section 1046 of the same work announces the general rule to be as follows:
"An assessment can be made only by an official or body designated by law to make it. An attempted assessment by anyperson or board other than the person or board provided for bylaw is void, and if a board of review empowered to appoint the assessors and afterwards to review their work should appoint any of its own members to that office, the appointment would be void, and an assessment made by the appointees would be illegal. The person or officer who has power to make an assessment in the first instance depends upon the terms of the state constitution or statutes * * *." (Italics added.)
In the case of Chicago, M.  St. P.R.R. Co. v. KootenaiCounty, 33 Idaho 234, 192 P. 562, the Idaho Supreme Court held an assessment void when levied by an agency not designated by the statute. The law of that state provided that operating property of all railroads, telegraph, telephone and electric current transmission lines should be assessed by the State Board of Equalization and that all property of any such company not included within the term "operating property" should be assessed by the county assessor. The county assessor, in making his assessment, included a certain portion of the property that should have been assessed by the Board of Equalization. The court held the assessment void and the subsequent proceedings of no force and effect.
Under the statutes of this state, it is mandatory that the assessment in question be made by the State Tax Commission and no other department of the state or the county has any authority to levy an assessment on this type of property. Where the duty to assess property is vested in the State Tax Commission, an attempted assessment by the county assessor is void and no liability for the payment of taxes is thereby imposed upon the property owner. Where the circumstances are such that the owner never was under *Page 335 
obligation to pay the sum charged to him, no enforceable lien exists against the property and the purchaser of the tax title is not entitled to have a court of equity assist him to the detriment of the owner.
There being no valid lien against this property, defendants by purchasing the tax title did not discharge any obligation of the plaintiff. Property owners are not required to pay taxes levied under a void assessment, and, if purchasers volunteer to pay money to purchase tax titles which are founded on void proceedings, they should not recover from the owner the amount so expended.
The second question involved in this appeal is whether or not defendants should have been permitted to dismiss what they designate to be their counterclaim. The sequence of events in this litigation were substantially these: Plaintiff commenced a suit to quiet title to 145 acres of ground. Defendants, apparently believing that plaintiff corporation could not maintain an action because its charter had been forfeited, answered plaintiff's complaint, counterclaimed to quiet title to a separate piece of property not mentioned in plaintiff's complaint and as part of this counterclaim prayed that defendants, Mr.  Mrs. H.J. Steiner, be required to intervene in the action and set up their claim to the property. As the basis for this procedure, defendants alleged that Mr. Steiner had verified the complaint. Plaintiff and interveners replied to the allegations of the so-called counterclaim and both matters proceeded to trial. After plaintiffs had rested, defendant Golden Robbins testified as to his purchase of the land and testified as to conversations between himself and one Junius S. Romney, former stockholder and director of the plaintiff corporation. The subject matter of this conversation concerned the refusal to pay taxes on the land and the desire of the directors of the corporation to abandon the property. In view of the fact that all parties acquiesced in the manner of litigating these issues, I make no comment as to the propriety of the procedure. At least by consent and acquiescence the court had *Page 336 
jurisdiction of the parties and the subject matter and no one questioned the joinder of actions. Conceding the prevailing opinion to be correct in holding that the two actions are separate and distinct, I, nevertheless, know of no reason why parties cannot stipulate to try actions together and have evidence common to both admitted at one time. The parties apparently adopted this method of procedure as there appears to have been no objection to the court proceeding of both matters.
One of the principal theories of the defendant was that plaintiff corporation had no right to proceed with the action and that if the property had not been lost to the corporation by the tax sale, the title thereto would vest in the directors as trustees of the corporation. This issue seems to be involved in both actions as I can see no reason why H.J. Steiner should be made a party merely because he verified a complaint as president of a corporation. Moreover, if Romney's disclaimer of interest was competent, it would affect both pieces of property. While admittedly the deeds and records of the county recorder's office dealing with the 80 acre tract of land had not been offered in evidence, the other matters referred to herein which were common to both causes of action had been gone into by the defendants. Accordingly, as I read the and interpret the record, the trial of both actions had commenced and under the provisions of Section 104-29-1, U.C.A. 1943, the dismissal was within the discretion of the judge. If in his opinion such dismissal would be in the furtherance of justice, then he was authorized to grant a motion to dismiss; otherwise not. I am not impressed that a dismissal at this stage would have been in the furtherance of justice. Neither am I convinced the judge abused his discretion in denying the motion.
Even were I to assume that the trial had not commenced and that defendants could dismiss their action as a matter of right, the statute specifically provides that this dismissal must be conditioned upon the payment of costs. Witnesses *Page 337 
had appeared in court to testify and there is no indication in the record that at the time defendants made their motion to dismiss they offered to reimburse the plaintiff and interpleaded defendants for any costs that might have been expended by them. The most that can be said for the motion is that after it appeared to defendants that they would be unsuccessful on their cause of action, they moved to dismiss without taking into consideration the requirements of the statute.